NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 19 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



 STAR INSURANCE COMPANY, a                       No. 14-55668
 Michigan Corporation,
                                                 D.C. No. 2:12-cv-02764-JAK-JEM
                 Plaintiff-Appellee,

   v.                                            MEMORANDUM*

 WALTER JOHNSON FAMILY TRUST, a
 Trust Organized under the Laws of Arizona,

                 Defendant,

 and

 KIMBERLY THOMPSON; EDWARD
 THOMPSON,

                 Defendants-Appellants.

                   Appeal from the United States District Court
                      for the Central District of California
                   John A. Kronstadt, District Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Kimberly and Edward Thompson appeal pro se from the district court’s

summary judgment in a declaratory judgment and interpleader action brought by

Star Insurance Company (“Star Insurance”) arising from a dispute about insurance

coverage following an airplane crash. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Trishan Air, Inc. v. Fed. Ins. Co., 635 F.3d 422, 426

(9th Cir. 2011). We affirm.

      The district court properly granted partial summary judgment in favor of

Star Insurance on its first cause of action for declaratory relief because defendants

failed to raise a genuine dispute of material fact as to whether the requirements of

the insurance policy were satisfied and whether there was coverage. See id. at 433

(setting forth standard for determining whether policy language is ambiguous).

      The district court did not abuse its discretion in denying the Thompsons’

request for additional discovery, made at the hearing on the motion for summary

judgment, because the Thompsons failed to show that the discovery they requested

would have precluded summary judgment. See Getz v. Boeing Co., 654 F.3d 852,

867-68 (9th Cir. 2011) (setting forth standard of review and explaining that a

requesting party must show that the discovery sought would have precluded

summary judgment).

                                          2                                    14-55668
      The district court did not abuse its discretion in denying the Thompsons’

request for sanctions because the Thompsons failed to establish grounds for

sanctions. See F.J. Hanshaw Enters., Inc. v. Emerald River Dev., Inc., 244 F.3d
1128, 1135 (9th Cir. 2001) (standard of review); Fink v. Gomez, 239 F.3d 989, 994

(9th Cir. 2001) (explaining that “sanctions are available if the court specifically

finds bad faith or conduct tantamount to bad faith”).

      We reject as meritless the Thompsons’ contentions that the district court

erred by not ruling on their objection to the joint request to modify the scheduling

order, not providing the relief requested in the motion for clarification, and

entering a final judgment. We also reject as meritless the Thompsons’ contentions

regarding confusion with respect to their status as parties, and violation of their due

process rights.

      AFFIRMED.




                                           3                                     14-55668